Citation Nr: 1747674	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected cervical spine disability and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which continued a previous denial of service connection for thoracic and lumbar spine disorders.  The case was subsequently transferred to the RO in Houston, Texas.

While the RO did not address whether new and material evidence had been submitted to reopen the previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified before a Decision Review Officer at the RO in January 2016 and testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2016.  Transcripts of these proceedings have been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final April 1970 Board decision, service connection for a back disorder was denied. 
   
2.  Evidence added to the record since the final April 1970 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for thoracic/lumbar spine disorders.

3.  Resolving all doubt in his favor, the Veteran has current diagnoses of thoracic and lumbar spine disorders which have been related to his service and have been continually present since that time.


CONCLUSIONS OF LAW

1.  The April 1970 Board decision that denied service connection for a back disorder is final.  38 U.S.C. § 4004 (b) (1982) [38 U.S.C.A. § 7104 (b) (West 2014)]; 38 C.F.R. § 19.104 (1983) [ 38 C.F.R. § 20.1100 (2016)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for thoracic/lumbar spine disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for the establishment of service connection for a thoracic spine disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2016).

4.  The criteria for the establishment of service connection for a lumbar spine disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Analysis

The Veteran submitted an original claim for service connection for a back disorder in June 1968.  By rating decision dated in June 1968, the RO denied service connection for a back disorder.  Specifically, the RO noted that while the Veteran's service treatment records show that he was treated for complaints of back pain in service, this was due to a pre-service injury to the cervical spine which was not aggravated by the Veteran's military service.  The RO ultimately concluded that service connection was not warranted as there was no evidence of a condition incurred in service.  It appears that the Veteran perfected an appeal as to this denial and, in an April 1970 decision, the Board confirmed the RO's denial of the Veteran's claim, again noting that a pre-existing cervical spine disorder was not incurred or aggravated by his military service.  This decision is final.  38 U.S.C. § 4004 (b) (1970) [ 38 U.S.C.A. § 7104 (b) (West 2014)]; 38 C.F.R. § 19.104 (1970) [38 C.F.R. § 20.1100 (2016)]. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Significantly, by rating decision dated in October 2003, the RO granted service connection for a cervical spine disorder.  Thereafter, the Veteran requested to reopen his previously denied claim of entitlement to service connection for a back disorder.  By rating decisions issued in June 2009 and June 2010, the RO continued the denial of service connection for thoracic and lumbar spine disorders.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since the April 1970 Board decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denial has been received, to include evidence of current disabilities of the thoracic/lumbar spine, several medical opinions relating the Veteran's thoracic/lumbar spine disorders to his service, as well as the Veteran's competent statements regarding experiencing back pain since service, which are also presumed credible for the purposes of reopening a claim.  

The prior denial in April 1970 was based upon a finding that the Veteran did not have thoracic/lumbar spine disorders related to service.  The evidence received since such time indicates that he does have thoracic/lumbar spine disorders and that they are related to his service.  Therefore, the Board finds that the evidence added to the record since the final April 1970 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for thoracic/lumbar spine disorders.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for back disorders.

II. Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1113; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim in May 2007, the amended regulations apply.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he began experiencing back pain in service following two incidents.  The first incident occurred shortly after entering service when he was required to maneuver himself under barbed wire during a training exercise and hurt his neck and back.  The second incident occurred in the fall of 1964 when he was required to carry a 200 plus pound soldier using the "fireman's carry" pursuant to his duties as a medic.  

The Veteran's service personnel records confirm that his military occupational specialty was a medical service specialist.  Service treatment records also confirm that the Veteran was treated for neck and back pain on several occasions during service.  While the Veteran reported experiencing "recurrent back pain" in his January 1968 report of medical history, his January 1968 separation examination shows a normal spine with full range of motion.  

In June 1968, immediately following his discharge from service, the Veteran submitted a claim for service connection for a back disability.  Specifically, the Veteran reported experiencing a "chronic muscle strain particularly center of back and emanating throughout upper trapezius group."  A June 1968 VA examination noted constant pain in the neck and upper thoracic spine.  Physical examination showed a mild slight pelvic tilt with compensatory lumbar scoliosis with the apex to the right.  A diagnosis was made of congenital fusion of the 2nd and 3rd cervical vertebrae.  

The record is absent for subsequent medical records until a July 2003 VA examination of the cervical spine which noted a diagnosis of degenerative disk disease of the cervical spine and noted that the Veteran had "similar problems in his lumbar spine" and that he had experienced "multiple injuries to his spine throughout the years."  

A July 2008 private magnetic resonance imaging (MRI) scan of the lumbar spine shows multilevel mild lumbar spondylosis and posterior element degenerative changes; multilevel minimal to mild disc bulges, but no focal disc herniations; no significant spinal stenosis; relatively mild neural foraminal narrowing noted at several levels; minimal lumbar levocurvature; and minimal retrolisthesis of L1 on L2.  

In support of his claim, the Veteran has submitted several statements from his treatment providers as well as medical treatise evidence.  Significantly, one article published in 2008 entitled "The Degenerative Spine Cascade" describes the process by which the human spine changes and degenerates.  Specifically, it is noted that degeneration of the spine usually starts at one level in the cervical, thoracic, or lumbar spine and cascades to adjacent levels over a period of time.  

In a November 2013 statement from P.K.M., a nurse and fellow medic during the Veteran's military service, noted that he treated the Veteran for low back pain on several occasions during his military service following an injury.  

In a July 2010 statement from Dr. J.E.O., it is noted that the Veteran was required to left an extremely large soldier during his military service and, ever since then, he had experienced severe pain in his neck, upper back, and lower back.  

In November 2013 and September 2016 statements from Dr. J.C., a neurosurgeon, Dr. J.C. noted that he had been treating the Veteran since March 2008 and that he had reviewed the Veteran's medical records along with a history of his current conditions.  Dr. J.C. noted that, during the Veteran's military service, he carried a man in the fireman's position and, since then, had experienced referred pain in his cervical, lumbar, and thoracic spine.  Dr. J.C. noted that the Veteran had no other known risk factors that could have precipitated his current condition.  As such, Dr. J.C. opined that it was more likely than not that the Veteran's conditions were causally connected to the events that transpired during his military service.  

Finally, in a May 2015 statement from Dr. M.F. it was noted that the Veteran injured his back in the fall of 1964 after carrying a fellow soldier over his soldiers in a "fireman's carry."  Dr. M.F. noted that this led to pain in the upper and lower back and, ultimately, a diagnosis of lower lumbar facet joint degeneration, bilaterally.  

Upon review of the evidence, the Board finds that in affording the Veteran the benefit of the doubt, service connection for thoracic and lumbar spine disorders is warranted.  In this regard, the Board notes that service treatment records show that the Veteran began experiencing back pain during service.  Furthermore, the record contains several medical opinion relating these disabilities to the Veteran's service.  There is no contrary medical opinion of record.  Given the evidence of in-service disability and continuing after service; the July 2010 medical opinion from Dr. J.E.O., the November 2013 and September 2016 medical opinions from Dr. J.C., and the May 2015 medical opinion from Dr. M.F. relating these disabilities to the Veteran's service; and the Veteran's statements of continuing symptomatology, the Board finds that the evidence supports a grant of service connection.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.

Service connection for a thoracic spine disorder is granted.

Service connection for a lumbar spine disorder is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


